Citation Nr: 0800966	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  04-38 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to November 8, 1999, 
for the award of service connection for left tardive ulnar 
palsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to February 
1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
left tardive ulnar palsy and assigned a 10 percent 
evaluation, effective November 8, 1999.  The veteran asserts 
that the effective date for his claim should be February 14, 
1957.  

In July 2004, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in November 2004, 
the veteran indicated that he wanted to have a Board hearing 
at the local RO.  A Board hearing was scheduled for July 25, 
2007, and notice of the hearing was provided on June 14, 
2007.  Additionally, a "Hearing Reminder Notice" was sent 
to the veteran on July 6, 2007; however, the July 2007 
reminder letter is annotated that the veteran failed to 
appear for the hearing.  

In a letter dated June 25, 2007, the veteran explained that 
he would be unable to attend the scheduled travel board 
hearing because of total knee replacement surgery being 
performed on the same day.  He also added that "hopefully it 
will not be another 4 years before I am able to attend a 
meeting with the travel board."  Subsequently thereafter, in 
an August 2007 statement, the veteran indicated that he had 
previously written the RO in June informing them of his 
inability to attend his travel board hearing.  He reiterated 
that because his total knee replacement was scheduled on the 
same day, he was unable to attend the hearing.  The veteran 
indicated that his request to reschedule his travel board 
hearing was stated in the June 2007 letter.  

On these facts, the Board finds that there remains an 
outstanding request for a travel board hearing.  The 
applicable regulations provide that a request for a change in 
hearing date can be submitted at any time up to two weeks 
prior to the scheduled hearing if good cause is shown.  See 
38 C.F.R. § 20.704(c) (2007).  

The veteran's request was timely, and more importantly, the 
veteran explained that he would be hospitalized on the 
scheduled hearing date for surgery.  Accordingly, this case 
must be remanded to afford the veteran the requested travel 
board hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2007).

In view of the above, this case is REMANDED for the following 
action:  

Schedule the veteran for a travel board 
hearing at the RO in San Diego, 
California, in the order that the request 
was received.  

The RO should notify the veteran and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2007).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



